DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14, lines 3-4, recites “capacitive, inductive or resistive measurement, in particular in order to determine” which should be changed to --capacitive, inductive or resistive measurement in order to determine-- since the phrase “in particular” can lead to ambiguity as to whether or not the language after “in particular” is a part of the claimed invention.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 12, and 13, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreim (DE 102008007162 A1; see provided machine translation).
Regarding claim 1, Kreim discloses a steering wheel for a motor vehicle, having a steering-wheel frame (16) and at least one element (22a-22c) for setting the vibration frequency and/or the inertia of the steering wheel,
wherein the at least one element is electrically conductive (piezoelectric elements 22a-22c have electrically conductive parts) and is part of a sensor element (the piezoelectric elements provide a current value to a control device thus can be viewed as being a sensor element), and
wherein the sensor element is **[designed to determine a vehicle driver’s hand placement on the steering wheel]** (piezoelectric sensors measure changes in 
Regarding claim 3, Kreim discloses that the at least one element is formed to have a shape that is complementary to a shape of at least one portion of the steering-wheel frame (see the locations of 22a-22c in the figure).
Regarding claim 9, Kreim discloses that the steering-wheel frame is electrically conductive (6 can be made of steel which is electrically conductive).
Regarding claim 12, Kreim discloses that the steering-wheel frame has a groove (the area that 22c fits into), which is formed along a direction in which the steering-wheel frame extends, wherein at least part of the at least one element is arranged in the groove (see the location of 22c).
Regarding claim 13, Kreim discloses that the steering wheel comprises a steering-wheel rim (16), via which the vehicle driver can grip the steering wheel, wherein the steering-wheel rim comprises the steering-wheel frame and the at least one element (see the figure).
Claims 1, 3, and 13, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucher et al. (DE 102014007538 A1; see provided machine translation).
Regarding claim 1, Bucher et al. discloses a steering wheel for a motor vehicle, having a steering-wheel frame (16) and at least one element (22) for setting the vibration frequency and/or the inertia of the steering wheel,

wherein the sensor element is **[designed to determine a vehicle driver's hand placement on the steering wheel]** (piezoelectric sensors measure changes in pressure, acceleration, temperature, strain, or force by converting them to an electrical charge thus 22 are capable of determining when a user engages the steering wheel).
Regarding claim 3, Bucher et al. discloses that the at least one element is formed to have a shape that is complementary to a shape of at least one portion of the steering-wheel frame (see Figure 1).
Regarding claim 13, Bucher et al. discloses that the steering wheel comprises a steering-wheel rim (16), via which the vehicle driver can grip the steering wheel, wherein the steering-wheel rim comprises the steering-wheel frame and the at least one element (see Figure 1).
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter

Claims 4, 5, 8, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed June 8, 2021 have been fully considered but they are not persuasive.
The Applicant argued on Page 7 of the Remarks that “All Kreim et al. teach are piezoelectric elements 22 that form a vibration damping device 20 by converting mechanical energy of the vibration of the steering wheel into electrical energy.  As should be apparent, the conversion of mechanical energy into electrical energy is not the same as a sensor element that is designed to determine a vehicle driver’s hand placement on the steering wheel, as required in claim 1.  Simply because piezoelectric elements 22 are capable of measuring changes in pressure, acceleration, temperature, strain, or force does not change the fact that Kreim et al. include no explicit teachings that the piezoelectric elements 22 are designed to determine a vehicle driver’s hand placement on the steering wheel, as called for in claim 1.  Instead, Kreim et al. are very specific in teaching that the piezoelectric elements 22 are for vibration damping, and are completely silent with respect to any other purpose for the piezoelectric elements 22.”
In response to applicant's argument that the piezo-elements of Kreim and Bucher et al. are not capable of operating as a sensor unit, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656